UNITED STATES DISTRICT COURT                                   use;; srnN
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMErn
                                                               ELECTRONICALLY FILED
                                                               DOC#
BIENVENIDO ALMANZAR,                                           OATEF-I-LE-cD_:_____-/~.:fl$._,.--=-~-cQ~J2=-.-_-,,
                               Plaintiff,                      Case No.: 1:19-cv-06093 (JGK)

               -against-                                       [J".ROPOSED]
                                                               RULE 68 JUDGMENT
KON'TO EURO CARIB BENA CUISINE CORP,
      d/b/a SEAWALK,
and GREGORIO GONZALEZ

                               Defendants.


        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

KON'TO EURO CARIBBENA CUISINE CORP d/b/a SEAWALK, and GREGORIO

GONZALEZ (collectively "Defendants") having offered to allow PlaintiffBIENVENIDO

ALMANZAR ("Plaintiff') to take a judgment against the Defendants in this action for the total

sum of Fifteen Thousand Dollars ($15,000.00), inclusive ofreasonable attorneys' fees, expenses

and costs to the date of this offer for Plaintiffs federal and state law claims;

        WHEREAS, on January 23, 2020, Plaintiffs attorney having confirmed Plaintiffs

acceptance of Defendants' offer of judgment (Dkt. No. 16);

        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff in the amount of $15,000.00 as against Defendants. The Clerk is directed to close this

case.

SO ORDERED:



                                                       United States District Judge
